COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      The Insurance Company of the State of Pennsylvania v. Kevin
                          Roberts and Exxon Mobil Corporation

Appellate case number:    01-15-00453-CV

Trial court case number: 2013-03033

Trial court:              165th District Court of Harris County

Date motion filed:        8/29/16

Party filing motion:      Exxon Mobile Corporation

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Sherry Radack
                         Acting Individually      Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings and Lloyd


Date: February 2, 2017